DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 10/14/2020.  Examiner acknowledged that claims 1-14 are amended.  Currently, claims 1-14 are pending.
The information disclosure statement (IDS) submitted on 10/14/20, 04/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-9 and 12-14 are objected to because of the following informalities:  
Claim 1 ln11, “the ratio” lacks antecedent basis.
Claim 1 ln15, “the LED driver” should be --the main LED driver-- to reference the limitation in line 5.
Claim 1 ln20, “the LED” should be --the LED light source-- to reference the limitation in line 4.
Claim 1 ln20, “the AC mains” lack antecedent basis.
Claims 2-9 ln1, “A driver arrangement” should be --the driver arrangement-- to reference the limitation of claim 1.
Claim 2 ln5, “the rate maximum” lacks antecedent basis.
Claim 3 ln3, “power control” should be --the power control-- to reference the limitation in line 3.

Claim 4 ln3, “the power demand” lacks antecedent basis.
Claim 6 ln4, “the peak output” lacks antecedent basis.
Claim 7 ln7, “the voltage” lacks antecedent basis.
Claim 7 ln7, the statement “the sum lower higher than” does not make sense.
Claim 12 ln1, “the supply” lacks antecedent basis.
Claim 12 ln10, “the LED driver” should be --the main LED driver-- to reference the limitation in 4.
Claim 12 ln11, “the ratio” lacks antecedent basis.
Claim 12 ln13, “power” should be --the power-- to reference the limitation in line 1.
Claim 12 ln17, “the LED” should be --the LED light source-- to reference the limitation in line 2.
Claim 12 ln17, “the AC mains” lack antecedent basis.
Claims 13-14 ln1, “A method” should be --The method-- to reference the limitation in claim 12.
Claim 14 ln2, “the power demand” lacks antecedent basis.
Claim 14 ln5, “the peak output” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “A LED lighting device”, “a LED light source”, and “a driver arrangement”.  It is not clear if applicant is referencing the limitation in claim 1 or trying to establish new limitations.
Claim 13 recites “a power delivery.”  It is not clear if applicant is reference the limitation in claim 12 or trying to establish a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 2016/0366732).
Regarding Claim 1, Radermacher teaches a driver arrangement (Fig. 1) for a LED lighting device (Fig. 1: 100) with a LED light source (Fig. 1: 2) and at least one additional auxiliary module (Fig. 2: 2_10), the driver arrangement comprising: a main power output (Fig. 2: output of 11) for Fig. 2: 2_11); a main LED driver (Fig. 2: 11) having a main power conversion circuit (Fig. 2: resistor, capacitor, and transistor), the main LED driver connected to the main power output; an auxiliary power output (Fig. 2: output of 10) for providing power to the at least one additional auxiliary module; an auxiliary driver (Fig. 2: 10), wherein the auxiliary driver has an auxiliary power conversion circuit (Fig. 2: SMPS) independent from the main LED driver; and a controller (Fig. 2: 12, 13) for controlling the of delivery of power from the auxiliary driver to the main power output and the auxiliary power output ([0034] “control signal generator 13 uses information provided by the monitoring unit 12 to generate an output control signal 130 which is used to control the performance of the first power converter 10”); wherein the controller is adapted to communicate over a command connection to receive a dimming command ([0017] “the monitoring unit can be realized to monitor any appropriate operating characteristic…the monitoring unit can derive information from related signals, for example a setpoint command and a control loop error signal”) of the LED driver; and control the auxiliary driver ([0005] “a first power converter configured to drive at least a portion of the lighting load”) to provide power to the LED light source when the output power of the LED light source is set ([0040] “The SMPS driver input current I.sub.SMPS.sub._.sub.in is reduced during input intervals of the linear driver input current IR30”), in accordance with the dimming command, lower than a threshold value ([0018] “the feedback delivered by the monitoring unit regulates the input power of the first power converter. In this way, the behavior of the first power converter is controlled on the basis of the operating characteristic monitored by the monitoring unit”; [0040] “The SMPS driver input current I.sub.SMPS.sub._.sub.in is reduced during input intervals of the linear driver input current IR30”) wherein the auxiliary driver has a higher efficiency ([0011] “the lighting load can be driven in a more efficient manner than in a prior art approach, since the lighting load can be driven mainly by the first power converter, and the performance of the first power converter can be augmented as required by the second power converter”; [0015] “it is preferable to choose a driver that has a high degree of efficiency. Preferably, therefore, the first power converter comprises a switched-mode power supply (SMPS) realized in the form of a step-up or boost converter”; [0043] “output of the SMPS driver 10 is coupled to its input, and can have an efficiency exceeding 90%”) than that of the main LED driver at the set output power and the main LED driver and the auxiliary driver are both adapted to power the LED (Fig. 2: 10 and 11 drives LED 2) from the AC mains (Fig. 2: 3).
Radermacher does not explicitly teach in Fig. 2 a controller for controlling the ratio of delivery of power; control the auxiliary driver alone to provide power to the LED light source and not use the main LED driver.  However, [0036] teaches “monitoring unit 12 and control signal generating unit 13 are a combined unit realized to measure the input current I.sub.R30 drawn by the linear driver 11 and to generate a signal Vshunt that is used to limit the input power of the SMPS power converter 10. Therefore, the input current of the SMPS driver 10 is shaped also according to the current drawn by the second driver 11”; [0011] “the lighting load can be driven mainly by the first power converter”; [0019] “the first power converter essentially acts as a “main driver” and takes care of all relevant functions such as compliance with regulations…the lighting load can be driven primarily by the first power converter”; [0044] “the linear driver 11 has a well-defined input-to-output ratio that is known to the SMPS driver 10, the SMPS driver 10 can detect a distortion (caused by the linear driver 11) on its own output…by sensing a load-related signal, so that the monitoring unit and control signal generation unit in this case are realized as part of the SMPS driver 10.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Radermacher in order to drive a lighting device having high and low voltage LEDs [0022] where the LEDs can be driven by each/combination of power converter since this would allow for easy mixing of light output [0020].

Regarding Claim 2, Radermacher teaches a driver arrangement as claimed in claim 1, wherein the command connection is different (Fig. 7: 70) from the AC mains, and the rate maximum power of the auxiliary driver is lower than ([0007] “the first power converter does not have to supply the entire power to the lighting load, and may therefore be “smaller””) the rate maximum power of the main LED driver. 

Regarding Claim 4, Radermacher teaches a driver arrangement as claimed in 1 wherein the controller is adapted to control the delivery of power in dependence ([0048] “When the temperature sensor 70 indicates that a temperature threshold has been exceeded, the activating means 7 enables the second driver 11, for example by closing a switch 71 between power supply 3 and second driver 11. The second driver 11 now augments the first driver 10 to increase the current through the LEDs 20, so that the light output of the LED arrangement 2 remains constant even at higher temperatures”) on the power demand of the LED light source and of the at least one additional auxiliary module

Regarding Claim 5, Radermacher teaches a driver arrangement as claimed in claim 4, wherein the controller is adapted to retrieve the power demand of the at least one additional auxiliary module by: receiving signaling from the at least one additional auxiliary module; or detecting the output power of the auxiliary driver when it does not output power to the LED light source ([0036] “the monitoring unit 12 and control signal generating unit 13 are a combined unit realized to measure the input current I.sub.R30 drawn by the linear driver 11 and to generate a signal V.sub.shunt that is used to limit the input power of the SMPS power converter 10”).

Regarding Claim 6, Radermacher teaches a driver arrangement as claimed in 1, wherein the controller is adapted to set the power output of the auxiliary driver to be the smaller of ([0007] “the first power converter does not have to supply the entire power to the lighting load, and may therefore be “smaller” and more economical”): the peak output power of the auxiliary driver; and a sum of the power demand [0011] “the performance of the first power converter can be augmented as required by the second power converter”) of the at least one additional auxiliary module and an output power demand of the LED light source.

Regarding Claim 8, Radermacher teaches a driver arrangement as claimed in 1, except the auxiliary driver comprises a main power inductor and a first secondary inductor magnetically coupled to the main power inductor and adapted to connect to the at least one additional auxiliary module.  However, [0015] teaches the auxiliary being a step-up or a boost converter.  It is well known in the art that boost/step-up converter have primary and secondary inductor.  This is also evident in Acatrinei (WO 2013090945) Fig. 10.  Therefore, the subject matter claimed would have been obvious in view of Radermacher.

Regarding Claim 9, Radermacher teaches a driver arrangement as claimed in claim 8, wherein: the main power inductor is adapted to connect to the LED light source in a non-isolated manner (Fig. 2: 11 directly connected to LED 2); or the auxiliary driver comprises a second secondary inductor magnetically coupled to the main power inductor and adapted to connect to the LED light source

Regarding Claim 12, Radermacher teaches a method of controlling the supply of power from a driver arrangement (Fig. 1) to a LED lighting device (Fig. 1: 100) with a LED light source (Fig. 1: 2) and to at least one additional auxiliary module (Fig. 2: 2_10), the method comprising: providing power to the LED light source using a main LED driver (Fig. 2: 11) having a main power conversion circuit (Fig. 2: resistor, capacitor, and transistor); providing power to the at least one additional auxiliary module using an auxiliary driver (Fig. 2: 10), wherein the auxiliary driver has an auxiliary power conversion circuit (Fig. 2: SMPS) independent from the main LED driver; [0017] “the monitoring unit can be realized to monitor any appropriate operating characteristic…the monitoring unit can derive information from related signals, for example a setpoint command and a control loop error signal”) of the LED driver; and selectively controlling the delivery of power from the auxiliary driver to the at least one additional auxiliary module and the LED light source (Fig. 2: power is applied to LED 2_10 and LED 2_11), wherein controlling the auxiliary driver to provide power to the LED light source when the output power of the LED light source is set ([0040] “The SMPS driver input current I.sub.SMPS.sub._.sub.in is reduced during input intervals of the linear driver input current IR30”), in accordance with the dimming command, lower than a threshold value ([0018] “the feedback delivered by the monitoring unit regulates the input power of the first power converter. In this way, the behavior of the first power converter is controlled on the basis of the operating characteristic monitored by the monitoring unit”; [0040] “The SMPS driver input current I.sub.SMPS.sub._.sub.in is reduced during input intervals of the linear driver input current IR30”), wherein the auxiliary driver has a higher efficiency ([0011] “the lighting load can be driven in a more efficient manner than in a prior art approach, since the lighting load can be driven mainly by the first power converter, and the performance of the first power converter can be augmented as required by the second power converter”; [0015] “it is preferable to choose a driver that has a high degree of efficiency. Preferably, therefore, the first power converter comprises a switched-mode power supply (SMPS) realized in the form of a step-up or boost converter”; [0043] “output of the SMPS driver 10 is coupled to its input, and can have an efficiency exceeding 90%”) than that of the main LED driver at the set output power, and the main LED driver and the auxiliary driver are both adapted to power the LED from the AC mains (Fig. 2: 10 and 11 drives LED 2) from the AC mains (Fig. 2: 3).
Radermacher does not explicitly teach in Fig. 2 a controller for controlling the ratio of delivery of power; control the auxiliary driver alone to provide power to the LED light source and not use the main LED driver.  However, [0036] teaches “monitoring unit 12 and control signal generating unit 13 are a combined unit realized to measure the input current I.sub.R30 drawn by the linear driver 11 and to generate a signal Vshunt that is used to limit the input power of the SMPS power converter 10. Therefore, the input current of the SMPS driver 10 is shaped also according to the current drawn by the second driver 11”; [0011] “the lighting load can be driven mainly by the first power converter”; [0019] “the first power converter essentially acts as a “main driver” and takes care of all relevant functions such as compliance with regulations…the lighting load can be driven primarily by the first power converter”; [0044] “the linear driver 11 has a well-defined input-to-output ratio that is known to the SMPS driver 10, the SMPS driver 10 can detect a distortion (caused by the linear driver 11) on its own output…by sensing a load-related signal, so that the monitoring unit and control signal generation unit in this case are realized as part of the SMPS driver 10.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Radermacher in order to drive a lighting device having high and low voltage LEDs [0022] where the LEDs can be driven by each/combination of power converter since this would allow for easy mixing of light output [0020].

Regarding Claim 13, Radermacher teaches a method as claimed in claim 12, comprising sensing a power delivery to the LED light source from the auxiliary driver or from both of the auxiliary driver and the main LED driver and controlling a power delivery to the LED light source from the main LED driver accordingly ([0036] “the monitoring unit 12 and control signal generating unit 13 are a combined unit realized to measure the input current I.sub.R30 drawn by the linear driver 11 and to generate a signal V.sub.shunt that is used to limit the input power of the SMPS power converter 10. Therefore, the input current of the SMPS driver 10 is shaped also according to the current drawn by the second driver 11. The monitored input current I.sub.R30 therefore corresponds to the monitoring unit input signal 12A of FIG. 1, while the control signal V.sub.shunt corresponds to the output signal 130 of the control signal generating unit 13 as indicated in FIG. 1… This current is the sum of the first driver's input current and the second driver's output current”).

Regarding Claim 14, Radermacher teaches a method as claimed in claim 12, comprising selectively controlling ([0036] “monitoring unit 12 and control signal generating unit 13 are a combined unit realized to measure the input current I.sub.R30 drawn by the linear driver 11 and to generate a signal V.sub.shunt that is used to limit the input power of the SMPS power converter 10. Therefore, the input current of the SMPS driver 10 is shaped also according to the current drawn by the second driver 11”) the delivery of power in dependence on the power demand of the LED light source and of the at least one additional auxiliary module , and comprising setting the power output of the auxiliary driver to be the smaller of ([0007] “the first power converter does not have to supply the entire power to the lighting load, and may therefore be “smaller” and more economical”): the peak output power of the auxiliary driver; and a sum of the power demand ([0011] “the performance of the first power converter can be augmented as required by the second power converter”) of the at least one additional auxiliary module an output power demand of the LED light source.
Allowable Subject Matter
Claims 3, 7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844